DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Remarks, filed 6/23/2022, with respect to claim 1 have been fully considered and are persuasive.  The anticipation rejections of claims 1, 19 have been withdrawn. Furthermore, the 112(b) rejections have been obviated by amendment.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "a particle number concentration”.  This renders the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) because it is unclear, vague and indefinite whether the recitation of a particle number concentration refers to the particle number concentration of claim 1, the claim from which claim 27 depends, or a separate particle number concentration.


Allowable Subject Matter

Claim 1-5, 8, 10-14, 16-22, 26, 28-31 allowed.

Claim 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the cited prior art or any prior art available discloses:
“A liquid material for nanoimprint comprising of a polymerizable component, in which the particle number concentration of particles having a diameter of 0.07 microns to less than .2 microns is less than 310 particles/mL and 56.1 particles/mL or more”.
	Yamagishi is silent as to the number of particles in the range of 0.07 microns or greater that the disclosed PGMEA copolymer of Table I, comparative Examples 1-2, 4 have no particles from 0.07-0.2 microns to contribute to the particle count.  This is considered the inventive concept.  Examiner acknowledges that the reference is silent as to this disclosure which is required by the claim.  Applicable case laws are not combinable with the disclosure of Yamagishi because there would be little to no predictability in the performance of the recited composition in the field of liquid imprinting, therefore the disclosure of Yamagishi cannot be used in combination with In Re Best to render obvious the recited material properties.
	Regarding Enomoto, the reference is silent as to the particles from Table 5 and [0268] as to the particles in a portion of the range that is now recited positively in the claimed subject matter (0.07-0.2 microns having a certain range of particles).  Therefore, it is deficient for similar reasons.
	Even a combination of Yamagishi / Enomoto would fail to teach / disclose / render obvious this limitation.
	Therefore, claim 1 is deemed allowable.

	Claim 19 is a method of manufacturing the allowable subject matter of claim 1, and the combination presented in view of Yasuda / Enomoto 2 is deficient in disclosing manufacture of that composition.
Therefore, claim 19 is deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US 2012/0076948), and further in view of Chou (US 2008/0277826).

Regarding claim 26, Enomoto discloses a liquid material (see Table 5 – liquid 1mL, p.30 of [0268]) of a polymerizable component (see monomers of abs, [0025]), in which the particle number concentration of particles (see particles of [0268]) having a particle diameter of 0.07 microns or greater is less than 310 particles/mL (see Table 5 Comparative Examples 1-6 – there are more than 0 particles and less than 310 particles/mL for various temperatures of compositions – the temperature of the composition is NOT recited in the claimed subject matter).
The combination Enomoto does not disclose wherein the liquid material comprises 90% weight of a polymerizable component.
In the same field of endeavor of nanoimprinting/lithographic techniques (see title, abs) as Enomoto, Chou renders obvious a liquid material (acrylic/acrylate of [0041], [0047]-[0048]) comprising 90% by weight of a polymerizable component (see [0075]-[0076] – “about 90% weight of units of a monomer”).  See MPEP 2143 and 2144 regarding the obviousness of similar and overlapping ranges.  See KSR Rationales of MPEP 2144.04 regarding the obviousness of combinations of known elements to yield predictable results, and discloses that compositions with 90% monomer have excellent flowability ([0027] & [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the mass fraction polymerizable component of Chou with the composition for nanoimprinting of Enomoto to arrive at the claimed invention before the effective filing date because doing would have yielded predictable results to one of ordinary skill in the art and improved the flowability of the material, which was desirable in Enomoto.

Conclusion

Citation of relevant / pertinent prior art: Suzuki (JP 4032916); Zazzera (KR 100728845) (aka US 2002/0107160); Behr (KR 2003/0007484) (aka US 6492309). Zazzera is related to the desirability of highly pure compositions and teaches that low concentrations of particles per mL are preferable; Behr also shares those teachings.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743